Title: From Thomas Jefferson to Simon Bérard, 16 February 1787
From: Jefferson, Thomas
To: Bérard, Simon



Sir
Paris Feb. 16. 1787.

A friend of mine in Charlestown sent me a box of plants and a letter to New York to the care of Mr. Otto, Chargé des affaires of France there who delivered them to Capt. Sionville of the packet Courier de l’Europe. The letter came to hand without the box of plants. I wrote to Mr. Champion of L’Orient to ask the favor of him to enquire for the box. He wrote me word the vessel was gone on to Havre. I then wrote to Mr. Limosin of Havre who enquired of the Captain for the box. He answered that he well remembered  having such a box delivered him, but had forgotten by whom and for whom, and that being without a direction, he had delivered it to Mr. Berard at Lorient. I enter into these details, Sir, in hopes you will have the goodness to write to Mr. Berard by tomorrow’s post if possible, and to procure the plants to be sent on to me by the first Diligence to Paris. I shall gladly repay any expence they may occasion. I fear the delay may destroy their vegetative power. I am just setting out on a long journey but Mr. Short my secretary, will receive them in my absence. I beg your pardon for the trouble I am giving you, but the honor of the little acquaintance I have had with you encouraged me to take this liberty. I am with much respect Sir Your most obedt. humble servt.,

Th: Jefferson

